Exhibit 10.1


OPTION AGREEMENT

[Full Name of Employee]

[Address]

[Date]

Dear [First Name]:

        Pursuant to the Company’s 2006 Employee Stock Plan (the “Plan”), on
________, ____ (the “Effective Date”) you were selected by the Compensation
Committee of the Board of Directors (as more fully described in Paragraph 14,
the “Committee”) of Cablevision Systems Corporation (the “Company”) to receive
nonqualified stock options (the “Options”) to purchase ____ (___) shares of NY
Group Class A Common Stock of the Company (the “Class A Common Stock”) at a
price of $____ per share.

        Capitalized terms used but not defined in this agreement (this
“Agreement”) have the meanings given to them in the Plan. The Options are
granted subject to the terms and conditions set forth below:

         1.    Vesting. If you remain in the continuous employ of the Company or
any Affiliate, the Options will become exercisable in accordance with the
following schedule:

         2.     Exercise. You may exercise the Options that become vested and
exercisable by giving written notice to the Secretary of the Company specifying
the number of shares of Class A Common Stock as to which the Options are being
exercised (the “Exercise Notice”), together with a copy of this Agreement.
Unless the Company chooses to settle such exercise in cash, shares of Class A
Common Stock, or a combination thereof pursuant to Paragraph 3, you will be
required to deliver to the Company within five (5) days of your delivery of the
Exercise Notice, payment in full of the exercise price due on account of such
exercise. You may pay the exercise price by cash, by certified check, by
surrendering shares of Class A Common Stock or by any combination thereof. Class
A Common Stock used to pay the exercise price pursuant to this Paragraph 2 will
be valued at the Fair Market Value as of the day preceding the date of exercise.

         3.    Option Spread. Upon receipt of the Exercise Notice, the Company
may elect, in lieu of issuing shares of Class A Common Stock, to settle the
exercise covered by such notice by paying you an amount equal to the product
obtained by multiplying (i) the excess of the Fair Market Value of one (1) share
of Class A Common Stock on the date of exercise over the per share exercise
price of the Options (the “Option Spread”) by (ii) the number of shares of Class
A Common Stock specified in the Exercise Notice. The amount payable to you in
these circumstances may be paid by the Company either in cash or in shares of
Class A Common Stock having a Fair Market Value equal to the Option Spread, or a
combination thereof, as the Company shall determine. Class A Common Stock used
to pay the Option Spread pursuant to this Paragraph 3 will be valued at the Fair
Market Value as of the day the Exercise Notice is received by the Company.

         4.    Expiration. The Options will terminate automatically and without
further notice on the tenth (10th) anniversary of the Effective Date, or at any
of the following dates, if earlier:

(A)  

with respect to those Options which are then unexercisable, the date upon which
you cease to be an employee of the Company or an Affiliate unless as a result of
your death in which case all of your Options granted under this Agreement shall
become immediately exercisable;


(B)  

with respect to those Options which are then exercisable:


(i) one hundred and eighty (180) days following the date upon which you cease to
be an employee of the Company or an Affiliate, unless you cease to be an
employee by reason of (x) you terminating your employment for any reason, (y)
death, Disability (as defined below) or retirement with the Company’s consent or
(z) your employment having been terminated for Cause (as defined below);


(ii) ninety (90) days following the date upon which you terminate your
employment for any reason; and


(iii) three (3) years following the date upon which you cease to be an employee
of the Company or an Affiliate, if such cessation is the result of death,
Disability or Retirement; or


(C)  

with respect to all your then outstanding Options, whether exercisable or
unexercisable, the date upon which your employment is terminated for Cause.


        For purposes of this Agreement, “Cause” means, as determined by the
Committee, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.

        For purposes of this Agreement, “Disability” means your inability to
perform for six (6) continuous months substantially all the essential duties of
your occupation, as determined by the Committee.

        For purposes of this Agreement, “Retirement” means the voluntary
termination by you of your employment with the Company and its Affiliates at
such time as (i) you have attained at least the age of fifty-five (55) and (ii)
you have been employed by the Company or its Affiliates for at least five (5)
years, provided that the Company may nevertheless decide, in its sole
discretion, not to treat your termination of employment as a “Retirement”
hereunder. Treatment of your termination of employment as a “Retirement”
hereunder shall be further subject to your execution (and the effectiveness) of
a retirement agreement to the Company’s satisfaction, including, without
limitation (to the extent desired by the Company), non-compete,
non-disparagement, non-solicitation, confidentiality and further cooperation

-2-

obligations/restrictions on you as well as a general release by you of the
Company and its Affiliates. The above definition of “Retirement” is solely for
purposes of this Agreement and shall not, in any way, create or imply any
obligations of the Company or any of its Affiliates (under any other agreement
or otherwise) with respect to any such termination of your employment.

        Notwithstanding the first sentence of this Paragraph 4, in the event of
your death during the period that your Options are exercisable, whether death
occurs before or after you cease employment, the Options that are exercisable at
the time of your death shall remain exercisable by your estate or beneficiary
until the earlier of the third (3rd) anniversary of your death and the eleventh
(11th) anniversary of the Effective Date.

         5.     Change of Control/Going Private Transaction. As set forth in
Appendix 1 attached hereto, the Options may be affected in the event of a Change
of Control or a going private transaction (each as defined in Appendix 1
attached hereto) of the Company.

         6.     Tax Representations and Tax Withholding. You hereby acknowledge
that you have reviewed with your own tax advisors the federal, state and local
tax consequences of exercising the Options and receiving shares of Class A
Common Stock and cash. You hereby represent to the Company that you are relying
solely on such advisors and not on any statements or representations of the
Company, its Affiliates or any of their respective agents.

        If, in connection with the exercise of the Options, the Company is
required to withhold any amounts by reason of any federal, state or local tax,
such withholding shall be effected in accordance with Section 16 of the Plan.

         7.     Transfer Restrictions. You may not transfer, assign, pledge or
otherwise encumber the Options, other than to the extent provided in the Plan.

         8.     Non-Qualification as ISO. The Options are not intended to
qualify as “incentive stock options” within the meaning of Section 422A of the
Internal Revenue Code of 1986, as amended.

         9.     Relationship with Competitive Entities. In the event that (a)
you shall voluntarily terminate your employment or your employment is terminated
for Cause and (b) you shall become employed by, consult to, or have any
interest, directly or indirectly, in any Competitive Entity (as defined below)
within one (1) year of exercising any Options hereunder, then you shall within
ten (10) business days thereof pay the Company, as liquidated damages and not as
a penalty, an amount equal to the sum of (a) the product of the Option Spread
multiplied by the number of shares of Class A Common Stock with respect to which
the Options were exercised during such one-year period, plus (b) interest at a
rate equal to the lesser of (i) twelve percent (12%) per annum or (ii) the
maximum interest rate permitted by applicable law, compounded quarterly,
calculated from the date you exercised the Options until the date such payment
to the Company is made. A “Competitive Entity” shall mean (1) any company that
competes with any of the Company’s cable television, telephone or on-line data
businesses in the New York City Metropolitan Area (as defined in Appendix 1
attached hereto) or that competes with any of the Company’s programming, cinema,
sports or entertainment businesses, nationally or regionally, as applicable; or
(2) any trade or professional association representing any of the companies
covered by this Paragraph 9, other than the National Cable Television

-3-

Association and any state cable television association. Ownership of not more
than one percent (1%) of the outstanding stock of any publicly-traded company
shall not be a violation of this Paragraph 9.

        By accepting this Agreement, you understand that the terms and
conditions of this Paragraph 9 may limit your ability to earn a livelihood in a
business similar to the business of the Company, but nevertheless hereby agree
that the restrictions and limitations hereof are reasonable in scope, area and
duration, and that the consideration provided under the Plan and this Agreement
is sufficient to justify the restrictions and limitations contained in this
Paragraph 9. Accordingly, in consideration thereof and in light of your
education, skills and abilities, by participating in the Plan, you hereby agree
that you will not assert, and it should not be considered, that such provisions
are either unreasonable in scope, area or duration, or will prevent you from
earning a living, or otherwise are void, voidable or unenforceable or should be
voided or held unenforceable. You further understand and hereby agree that the
restrictions and limitations contained in this Paragraph 9 are ancillary to, and
part of, the Plan and this Agreement, and are reasonably necessary to protect
the good will and business interests of the Company.

         10.     Securities Law Acknowledgments. You hereby acknowledge and
confirm to the Company that (i) you are aware that the shares of Class A Common
Stock are publicly-traded securities and (ii) the shares of Class A Common Stock
issuable upon exercise of the Options may not be sold or otherwise transferred
unless such sale or transfer is registered under the Securities Act of 1933, as
amended, and the securities laws of any applicable state or other jurisdiction,
or is exempt from such registration.

         11.     Governing Law. This Agreement shall be deemed to be made under,
and in all respects shall be interpreted, construed and governed by and in
accordance with, the laws of the State of New York.

         12.     Jurisdiction and Venue. You hereby irrevocably submit to the
jurisdiction of the courts of the State of New York and the Federal courts of
the United States of America located in the Southern District and Eastern
District of the State of New York in respect of the interpretation and
enforcement of the provisions of this Agreement, and hereby waive, and agree not
to assert, as a defense that you are not subject thereto or that the venue
thereof may not be appropriate. You hereby agree that mailing of process or
other papers in connection with any such action or proceeding in any manner as
may be permitted by law shall be valid and sufficient service thereof.

         13.     Right of Offset. You hereby agree that the Company shall have
the right to offset against its obligation to deliver shares of Class A Common
Stock, cash or other property under this Agreement, any outstanding amounts of
whatever nature that you then owe to the Company or any of its Affiliates.

         14.     The Committee. For purposes of this Agreement, the term
“Committee” means the Compensation Committee of the Board of Directors of the
Company or any replacement committee established under, and as more fully
defined in, the Plan.

         15.     Committee Discretion. The Committee has full discretion with
respect to any actions to be taken or determinations to be made in connection
with this Agreement, and its determinations shall be final, binding and
conclusive.

-4-

         16.     Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Agreement, except that the
Committee shall not make any amendment or revision in a manner unfavorable to
you (other than if immaterial), without your consent. No consent shall be
required for amendments made pursuant to Section 12 of the Plan, except that,
for purposes of Section 19 of the Plan, Section 5 and Appendix 1 of this
Agreement are deemed to be “terms of an Award Agreement expressly refer[ring] to
an Adjustment Event.” Any amendment of this Agreement shall be in writing and
signed by an authorized member of the Committee or a person or persons
designated by the Committee.

         17.     Options Subject to the Plan. The Options granted by this
Agreement are subject to the Plan.

         18.     Entire Agreement. Except for any employment agreement between
you and the Company or any of its Affiliates in effect as of the date of the
grant hereof (as such employment agreement may be modified, renewed or replaced,
provided that such modification, renewal or replacement shall not extend the
time any Options may be exercised beyond the time provided herein or in such
original employment agreement), this Agreement and the Plan constitute the
entire understanding and agreement of you and the Company with respect to the
Options covered hereby and supersede all prior understandings and agreements. In
the event of a conflict among the documents with respect to the terms and
conditions of the Options covered hereby, the documents will be accorded the
following order of authority: the terms and conditions of the Plan will have
highest authority followed by the terms and conditions of your employment
agreement, if any, followed by the terms and conditions of this Agreement.

         19.     Successors and Assigns. The terms and conditions of this
Agreement shall be binding upon, and shall inure to the benefit of, the Company
and its successors and assigns.

         20.     Waiver. No waiver by the Company at any time of any breach by
you of, or compliance with, any term or condition of this Agreement or the Plan
to be performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.

         21.     Severability. The terms or conditions of this Agreement shall
be deemed severable and the invalidity or unenforceability of any term or
condition hereof shall not affect the validity or enforceability of the other
terms and conditions set forth herein.

         22.     Exclusion from Compensation Calculation. By acceptance of this
Agreement, you shall be considered in agreement that all shares of Class A
Common Stock and cash received upon each exercise of the Options shall be
considered special incentive compensation and will be exempt from inclusion as
“wages” or “salary” in pension, retirement, life insurance and other employee
benefits arrangements of the Company and its Affiliates, except as determined
otherwise by the Company. In addition, each of your beneficiaries shall be
deemed to be in agreement that all such shares of Class A Common Stock and cash
be exempt from inclusion in “wages” or “salary” for purposes of calculating
benefits of any life insurance coverage sponsored by the Company or any of its
Affiliates.

         23.     No Right to Continued Employment. Nothing contained in this
Agreement or the Plan shall be construed to confer on you any right to continue
in the employ of the Com-

-5-

pany or any Affiliate, or derogate from the right of the Company or any
Affiliate, as applicable, to retire, request the resignation of, or discharge
you, at any time, with or without cause.

         24.     Headings. The headings in this Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
terms and conditions of this Agreement.

         25.     Effective Date. Upon execution by you, this Agreement shall be
effective from and as of the Effective Date.

         26.     Signatures. Execution of this Agreement by the Company may be
in the form of an electronic or similar signature and such signature shall be
treated as an original signature for all purposes.

   CABLEVISION SYSTEMS CORPORATION


   By:      

--------------------------------------------------------------------------------

      Name:
Title:



        By your signature, you (i) acknowledge that a complete copy of the Plan
and an executed original of this Agreement have been made available to you and
(ii) agree to all of the terms and conditions set forth in the Plan and this
Agreement.

______________________________
Optionee: ______________________

-6-

APPENDIX 1

TO

STOCK OPTION AWARD AGREEMENT

        In the event of a “Change of Control” of the Company or a “going private
transaction,” as defined below, your entitlement to exercise the Options shall
be as follows:

         1.     If the Company or the “surviving entity”, as defined below, has
shares of common stock (or partnership units) traded on a national stock
exchange or on the over-the-counter market as reported on NASDAQ, the Committee
shall, to the extent that the Options have not been exercised and have not
expired (the “Outstanding Options”), no later than the effective date of the
transaction which results in a Change of Control or going private transaction
either (A) convert your rights in the Outstanding Options into a right to
receive an amount of cash equal to (i) the number of common shares subject or
relating to the Outstanding Options multiplied by (ii) the excess of (x) the
“offer price per share,” the “acquisition price per share” or the “merger price
per share,” each as defined below, whichever of such amounts is applicable, over
(y) the exercise price of the shares subject or relating to the Outstanding
Options, or (B) arrange to have the surviving entity grant to you in
substitution for your Outstanding Options an award of options for shares of
common stock (or partnership units) of the surviving entity on the same terms
with a value equivalent to the Outstanding Options and which will, in the good
faith determination of the Committee, provide you with an equivalent profit
potential.

         2.     If the Company or the surviving entity does not have shares of
common stock (or partnership units) traded on a national stock exchange or on
the over-the-counter market as reported on NASDAQ, the Committee shall convert
your rights in the Outstanding Options into a right to receive an amount of cash
equal to the amount calculated as per Section 1(A) above.

         3.     The cash award provided in Section 1 or 2 shall become payable
to you, and the substitute options of the surviving entity provided in Section 1
will become exercisable (1) with respect to the Outstanding Options that were
not exercisable on the effective date of the Change of Control or going private
transaction, as the case may be, at the earlier of (a) the date on which the
Outstanding Options would otherwise have become exercisable hereunder had they
continued in effect, or (b) the date on which your employment with the Company
or the surviving entity is terminated (i) by the Company or the surviving entity
other than for Cause, if such termination occurs within three (3) years of the
Change of Control or going private transaction, (ii) by you for “good reason,”
as defined below, if such termination occurs within three (3) years of the
Change of Control or going private transaction or (iii) by you for any reason at
least six (6) months, but not more than nine (9) months after the effective date
of the Change of Control or going private transaction, or (2) with respect to
the Outstanding Options that were exercisable on the effective date of the
Change of Control or going private transaction, as the case may be, the
substitute options shall become exercisable immediately and the cash awards
shall become payable promptly. The amount payable in cash shall be payable
together with interest from the effective date of the Change of Control or going
private transaction until the date of payment at (a) the weighted average cost
of capital of the Company immediately prior to the effectiveness of the Change
of Control or going private transaction, or (b) if the Company (or the surviving
en-

-7-

tity) sets aside the funds in a trust or other funding arrangement, the actual
earnings of such trust or other funding arrangement.

         4.     As used herein,

        “Change of Control” means the acquisition, in a transaction or a series
of related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of (1) the power to direct the management of substantially all the
cable television systems then owned by the Company in the New York City
Metropolitan Area (as hereinafter defined) or (2) after any fiscal year of the
Company in which all the systems referred to in clause (1) above shall have
contributed in the aggregate less than a majority of the net revenues of the
Company and its consolidated subsidiaries, the power to direct the management of
the Company or substantially all its assets. For purposes of this definition,
net revenues shall be determined by the independent accountants of the Company
in accordance with generally accepted accounting principles consistently applied
and certified by such accountants. “New York City Metropolitan Area” means all
locations within the following counties: (i) New York, Richmond, Kings, Queens,
Bronx, Nassau, Suffolk, Westchester, Rockland, Orange, Putnam, Sullivan,
Dutchess, and Ulster in New York State; (ii) Hudson, Bergen, Passaic, Sussex,
Warren, Hunterdon, Somerset, Union, Morris, Middlesex, Mercer, Monmouth, Essex
and Ocean in New Jersey; (iii) Pike in Pennsylvania; and (iv) Fairfield and New
Haven in Connecticut.

        “Surviving entity” means the entity that owns, directly or indirectly,
after consummation of any transaction, substantially all the cable television
systems owned directly or indirectly by the Company in the New York City
Metropolitan Area prior to consummation of such transaction. If any such entity
is at least majority-owned, directly or indirectly, by any entity (a “parent
entity”) which has shares of common stock (or partnership units) traded on a
national stock exchange or the over-the-counter market, as reported on NASDAQ,
then such parent entity shall be deemed to be the surviving entity provided that
if there shall be more than one such parent entity, the parent entity closest to
ownership of the Company’s cable television systems shall be deemed to be the
surviving entity. If in connection with any transaction, a Change of Control or
going private transaction occurs and no entity shall own, after consummation of
such transaction, substantially all the cable television systems owned by the
Company in the New York City Metropolitan Area prior to consummation of such
transaction, then, notwithstanding any other provision of this Section 4 to the
contrary, there shall not be deemed to be a surviving entity so that the
provisions of Section 1(B) shall not be applicable. Ownership of “substantially
all” the Company’s New York City Metropolitan Area cable television systems
shall mean ownership, after consummation of such transaction (or series of
related transactions), of an aggregate of at least eighty percent (80%) of the
basic subscribers of all the cable television systems owned by the Company and
its consolidated subsidiaries in the New York City Metropolitan Area prior to
such transaction (or series of related transactions).

        “Going private transaction” means a transaction involving the purchase
of Company securities described in Rule 13e-3 to the Securities and Exchange Act
of 1934.

-8-

        “Good reason” means

        (i)     without your express written consent any reduction in your base
salary or bonus potential, or any material impairment or material adverse change
in your working conditions (as the same may from time to time have been improved
or, with your written consent, otherwise altered, in each case, after the
Effective Date) at any time after or within ninety (90) days prior to the Change
of Control including, without limitation, any material reduction of your other
compensation, executive perquisites or other employee benefits (measured, where
applicable, by level or participation or percentage of award under any plans of
the Company), or material impairment or material adverse change of your level of
responsibility, authority, autonomy or title, or to your scope of duties;

        (ii)     any failure by the Company to comply with any of the provisions
of this Agreement, other than an insubstantial or inadvertent failure remedied
by the Company promptly after receipt of notice thereof given by you;

        (iii)     the Company’s requiring you to be based at any office or
location more than thirty-five (35) miles from your location immediately prior
to such event except for travel reasonably required in the performance of your
responsibilities; or

        (iv)     any failure by the Company to obtain the assumption and
agreement to perform this Agreement by a successor as contemplated by Section 1.

        “Offer price per share” shall mean, in the case of a tender offer or
exchange offer which results in a Change of Control or going private transaction
(an “Offer”), the greater of (i) the highest price per share of common stock
paid pursuant to the Offer, or (ii) the highest fair market value per share of
common stock during the ninety-day period ending on the date of a Change of
Control or going private transaction. Any securities or property which are part
or all of the consideration paid for shares of common stock in the Offer shall
be valued in determining the Offer Price per share at the higher of (A) the
valuation placed on such securities or property by the Company, person or other
entity making such offer or (B) the valuation placed on such securities or
property by the Committee.

        “Merger price per share” shall mean, in the case of a merger,
consolidation, sale, exchange or other disposition of assets that results in a
Change of Control or going private transaction (a “Merger”), the greater of (i)
the fixed or formula price for the acquisition of shares of common stock
occurring pursuant to the Merger, and (ii) the highest fair market value per
share of common stock during the ninety-day period ending on the date of such
Change of Control or going private transaction. Any securities or property which
are part or all of the consideration paid for shares of common stock pursuant to
the Merger shall be valued in determining the merger price per share at the
higher of (A) the valuation placed on such securities or property by the
Company, person or other entity which is a party with the Company to the Merger,
or (B) the valuation placed on such securities or property by the Committee.

        “Acquisition price per share” shall mean the greater of (i) the highest
price per share stated on the Schedule 13D or any amendment thereto filed by the
holder of twenty percent (20%) or more of the Company’s voting power which gives
rise to the Change of Control or going private transaction, and (ii) the highest
fair market value per share of common stock during the ninety-day period ending
on the date of such Change of Control or going private transaction.

-9-